DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 03/12/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/11/2019 and 5/2/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response of 03/12/2021 from applicant on the restriction requirement on 02/09/2021, applicant agrees to elect invention 1 (claims 1-10). Hence claims 11-27 (inventions 2 and 3) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Applicant's election with traverse of invention 1 (claims 1-10) in the reply filed on 03/12/2021 is acknowledged.  The traversal is on argument of that independent claims 1, 11 and 19 comprising identical features. However, the independent claims 1, 11 and 19 as claimed also comprises different limitations corresponding to different structures, compositions and different scopes of structures/compositions. Under M.P.E.P. § 803, there are two criteria for a proper requirement for restriction between patentably distinct inventions: (A) the inventions must be independent or distinct as claimed, and (B) there would be a serious burden on the examiner if restriction is not required. For instant application, there are three independent claim groups. Independent claims 1, 11 and 19 are considerably different in their scope of protection, as they comprise different claim terms.  Further, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Wang (US 20200400928).

Regarding Claim 1, Wang teaches an electronic device comprising a projection apparatus (abstract; fig. 1 and fig. 11), 
the projection apparatus comprising a lens system (fig. 11, E1-E3) and at least one light source (fig. 11, OBJ; ¶[0068], line 1-19, light emitted by an infrared LD or a VCSEL passes through the optical projection system for spot magnification at first, then passes through the DOE and is projected to a direction of the target object); 
the lens system comprising three lens elements, which are, in order from an outer side to an inner side: a first lens element, a second lens element and a third lens element (fig. 11, E3, E2, E1),



a curvature radius of the outer-side surface of the first lens element is R1, a curvature radius of an inner-side surface of the third lens element is R6, an axial distance between the inner-side surface of the third lens element and an inner-side conjugate surface of the lens system is BL, an axial distance between the outer-side surface of the first lens element and the inner-side surface of the third lens element is TD, a minimum among Abbe numbers of the three lens elements is Vdmin, a maximum among refractive indices of the three lens elements is Nmax, a focal length of the lens system is f, a focal length of the first lens element is f1, a focal length of the second lens element is f2, a focal length of the third lens element is f3, and the following conditions are satisfied:
-2.80 < (R1+R6)/(R1-R6) < 7.50;
0 < BL/LD < 1.0;
5.0 < Vdmin ≤ 20.4;
1.50 < Nmax < 1.73; 
(¶[0133], Table 16, Vdmin = 20.4; Nmax = 1.63; (R1+R6)/(R1-R6) can be calculated as (R1+R6)/(R1-R6) = -0.03; BL can be calculated as BL = 2.72; TD can be calculated as 3.03, so BL/LD = 0.898); and


(¶[0135], Table 18, given f = 4.49; f1 = 2.04, f2 = -0.92, f3 = 1.87; so [Symbol font/0x7C]f/f1[Symbol font/0x7C] + [Symbol font/0x7C]f/f2[Symbol font/0x7C] + [Symbol font/0x7C]f/f3[Symbol font/0x7C] = 2.20 + 4.88 + 2.40 = 9.48).

Regarding Claim 2, Wang teaches the electronic device of claim 1, wherein the minimum among Abbe numbers of the three lens elements is Vdmin, and the following condition is satisfied:
10.0 < Vdmin < 20.0;
(¶[0133], Table 16, given Vdmin = 20.4; --which is very close to value 20; since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).

Regarding Claim 3, Wang teaches the electronic device of claim 1, wherein the focal length of the first lens element is f1, the focal length of the second lens element is f2, the focal length of the third lens element is f3, and the following conditions are satisfied:
[Symbol font/0x7C]f2[Symbol font/0x7C] < [Symbol font/0x7C]f1[Symbol font/0x7C]; and 
[Symbol font/0x7C]f2[Symbol font/0x7C] < [Symbol font/0x7C]f3[Symbol font/0x7C].
(¶[0135], Table 18, given f = 4.49; f1 = 2.04, f2 = -0.92, f3 = 1.87).

Regarding Claim 4, Wang teaches the electronic device of claim 1, wherein the focal length of the lens system is f, the focal length of the first lens element is f1, the 
6.0 < [Symbol font/0x7C]f/f1[Symbol font/0x7C] + [Symbol font/0x7C]f/f2[Symbol font/0x7C] + [Symbol font/0x7C]f/f3[Symbol font/0x7C] < 12.0.
(¶[0135], Table 18, given f = 4.49; f1 = 2.04, f2 = -0.92, f3 = 1.87; so [Symbol font/0x7C]f/f1[Symbol font/0x7C] + [Symbol font/0x7C]f/f2[Symbol font/0x7C] + [Symbol font/0x7C]f/f3[Symbol font/0x7C] = 2.20 + 4.88 + 2.40 = 9.48).

Regarding Claim 5, Wang teaches the electronic device of claim 1, wherein the curvature radius of the outer-side surface of the first lens element is R1, the curvature radius of the inner-side surface of the third lens element is R6, and the following condition is satisfied:
-1.0 < (R1+R6)/(R1-R6) < 1.0.
(¶[0133], Table 16, (R1+R6)/(R1-R6) can be calculated as (R1+R6)/(R1-R6) = -0.03).

Regarding Claim 6, Wang teaches the electronic device of claim 1, wherein a maximum effective radius on the outer-side surface of the first lens element is Y11 (fig. 11, E3), a maximum effective radius on the inner-side surface of the third lens element is Y32 (fig. 11, E1), and the following condition is satisfied:
0.85 < Y11/Y32 < 1.50.
(fig. 11, E3, E1; --fig. 11 shows the value of Y11/Y32 is in a range around 1.2).

Regarding Claim 7, Wang teaches the electronic device of claim 1, a central thickness of the first lens element is CT1, a central thickness of the second lens 
1.0 mm < CT1 + CT2 + CT3 < 2.50 mm.
(¶[0133], Table 16, CT1 + CT2 + CT3 can be calculated as CT1 + CT2 + CT3 = 1.58 mm).

Regarding Claim 9, Wang teaches the electronic device of claim 1, wherein the lens system is applied to an infrared wavelength range of 750--1600 nm (fig. 11; ¶[0068], line 1-19, light emitted by an infrared LD or a VCSEL passes through the optical projection system for spot magnification at first, then passes through the DOE and is projected to a direction of the target object; ---wavelength range of the infrared LD is about 1000 nm).

Regarding Claim 10, Wang teaches the electronic device of claim 1, wherein the lens system comprises at least one fitting structure (fig. 11, E1-E3, --the lenses are mounted in an alignment for projection images; ¶[0058], line 1-13, for assembling the lenses to improve the yield).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20200400928) in the view of Liu (US 20200033568).

Regarding Claim 8, Wang discloses as set forth above but does not specifically disclose that the electronic device of claim 1, wherein a vertical distance between a 

However, Liu teaches a projection lens (abstract; fig. 1 and fig. 4), wherein a vertical distance between a critical point in an off-axial region of an outer-side surface of the second lens element and an optical axis is Yc21, a central thickness of the second lens element is CT2, and the following condition is satisfied:
0.10 < Yc21/CT2 < 2.50.
(fig. 1 and fig. 4 show that the second lens has critical points, wherein the Yc21/CT2 is in a range of about 0.8 – 1.2).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Wang by the projection lens of Liu for the purpose of providing of improving the image quality (¶[0029], line 1-3).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872